DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on May 4, 2022, the applicants have elected compound of example 18 (see page 19 of specification) as specific species for further prosecution.
3. Claims 1-15 are pending in the application. Claims 4 and 5 are withdrawn from further consideration as being directed to non-elected subject matter.
4. The elected species (compound of example 18) is allowable over the prior art. Therefore, search has now been extended to additional species.

Claim Rejections - 35 USC § 112
5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to   use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches inhibitory effect of instant compounds on P2X3 receptors as shown in tables 6-9 on pages 182-188 of the specification. Based on these teachings, the instant compounds will have therapeutic utility for treating specific disease conditions where P2X3 receptor antagonists are well known in the art to treat specific disease conditions. However, there is no teaching or guidance present in the specification for well established utility of P2X3 receptor antagonists for treating pain, respiratory disorders, genitourinary diseases, cardiovascular disorders, burning mouth syndrome and visceral organ disorders. The applicants have not provided any prior art NPL documents showing well established utility of P2X3 receptor antagonists for treating pain, respiratory disorders, genitourinary diseases, cardiovascular disorders, burning mouth syndrome and visceral organ disorders. There are no working examples present showing efficacy of instant compounds in animal models of pain, respiratory disorders, genitourinary diseases, cardiovascular disorders, burning mouth syndrome and visceral organ disorders. The instant compounds of formula I encompasses hundreds of thousands of compounds based on the values of variables R1-R5, A, X, Y and n and therefore, in absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models of pain, respiratory disorders, genitourinary diseases, cardiovascular disorders, burning mouth syndrome and visceral organ disorders and hence their utility for treating these disorders.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. Claims 1-3, 6, 8-10, 12 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Junge (U.S. Patent 4,585,772).
Junge discloses tricyclic compounds for treating cardiac insufficiency. The compounds disclosed in examples 1-104 (see col. 12-44, specifically examples 26 and 28 in columns 19 and 20) by Junge anticipate the instant claims when either all A represent C or one A represents N and rest represent C, R3 and R4 together form 5-membered heterocyclic ring containing two N atoms, X-Y represents N-C group and R5 represents carbonyl group in the instant compounds of formula I.



                            IMPROPER      MARKUSH      GROUP

9. Claims 1-3 and 6-15 are rejected under doctrine of Improper Markush Grouping since compounds of formula I lack a common core. In compounds of formula I, the values of variables R1-R5, A, X, Y and n are critical for the common core of these compounds.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625